PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shrivastava, et al. 
Application No. 16/943,626
Filed: July 30, 2020
For: Glitch Mitigation in Switched Reactance Phase Shifters

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 01, 2022, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

A review of the file record indicates that an auto grant decision was mailed on March 01, 2022, which GRANTED the e-petition filed March 01, 2022, under the unintentional provisions of 
37 CFR 1.137(a).  Therefore, the petition is unnecessary and a MOOT issue.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET